Citation Nr: 9916859
Decision Date: 04/16/99	Archive Date: 06/24/99

DOCKET NO. 96-06 259               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, Puerto Rico

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for sinusitis, claimed
as an ears, nose, and throat disability.

REPRESENTATION 

Appellant represented by: Puerto Rico Public Advocate for Veterans
Affairs 

ATTORNEY FOR THE BOARD 

L.A. Howell, Associate Counsel 

INTRODUCTION

The veteran served on active duty from March 1954 to February 1956.

This matter originally came before the Board of Veterans' Appeals
(Board) on appeal from a rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto
Rico, which found that the veteran had not submitted new and
material evidence to reopen the claim of entitlement to service
connection for sinusitis. In a decision dated in July 1997, the
Board affirmed the RO's denial. Subsequently, the veteran appealed
the Board's decision to the United States Court of Appeals for
Veterans Claims (formerly the United States Court of Veterans
Appeals) (the Court). During the pendency of that appeal, the
United States Court of Appeals for the Federal Circuit overturned
the test for new and material evidence. See Hodge v. West, 155 F.3d
1356 (Fed. Cir. 1998).

In October 1998, the Secretary of VA filed a Motion for Remand and
to Stay Proceedings for the application of the regulatory
definition of new and material evidence. By Order entered November
13, 1998, the Court vacated the Board's July 1997 decision, and
remanded the case pursuant to 38 U.S.C.A. 7252(a). [redacted].

FINDINGS OF FACT

1. The RO denied entitlement to service connection for an ears,
nose, and throat condition by rating decision dated in July 1991.
The appellant was notified and did not timely disagree therewith.
The RO's decision represents the last final disallowance of
entitlement to service connection for sinusitis, claimed as an
ears, nose, and throat disability, on any basis.

2. The evidence submitted subsequent to the RO's July 1991
decision, including the veteran's written statements and private
treatment records, in an attempt to

- 2 -

reopen the veteran's claim is new but does not establish a
connection between his current sinus disorder and active duty
service.

3. Evidence submitted since the prior final denial is not, by
itself, or in connection with the evidence previously assembled, so
significant that it must be considered in order to fairly decide
the merits of the claim.

CONCLUSION OF LAW

The evidence submitted subsequent to the July 1991 RO decision
denying entitlement to service connection for sinusitis, claimed as
an ears, nose, and throat disability, is not both new and material;
therefore, the veteran's claim has not been reopened. 38 U.S.C.A.
5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 3.156 (1998); Hodge
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions are final with the exception that a
claim may be reopened by submission of new and material evidence.
38 U.S.C.A. 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 3.156
(1998). However, when a veteran seeks to reopen a claim based on
new evidence, the Board must first determine whether the veteran
has submitted new and material evidence. Barnett v. Brown, 83 F.3d
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171
(1996). New and material evidence is defined as evidence not
previously submitted which bears directly and substantively on the
matter under consideration. It can be neither cumulative nor
redundant, and which by itself or in connection with evidence
previously assembled, is so significant that it must be considered
in order to fairly decide the merits of the claim. See 38 C.F.R.
3.156 (1998); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir.
1998). If the Board determines that new and material evidence has
been added to the record, the claim is reopened and the Board

- 3 -

must evaluate the merits of the veteran's claim in light of all the
evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140
(1991).

Historically, the RO denied entitlement to service connection for
sinusitis and bronchial asthma by rating decision dated in December
1967, following review of the evidence then of record to include
service medical records and a VA examination. Briefly, the service
medical records disclosed that the veteran was treated for an acute
episode of maxillary sinusitis in service which resolved without
chronic residuals. On physical examination for discharge, his
sinuses were described as normal. A VA examination dated in October
1967, nearly 10 years after service separation, revealed a
diagnosis of bronchial asthma, chronic right antral sinusitis, and
acute sinusitis. Based on the evidence, the RO determined that
there was no relationship between an isolated episode of acute
sinusitis in service and chronic antral sinusitis. The RO notified
him of this decision and his appeal rights. There was no timely
disagreement. That decision became final after one year.

The veteran has unsuccessfully attempted to reopen his claim,
variously asserted as a throat, mouth, bronchial, ears, nose, and
sinus disorder. In July 1991, the RO determined that new and
material evidence had not been submitted. He was notified of that
decision in July 1991, and did not timely disagree therewith. In
December 1993, he again applied to reopen the claim of entitlement
to service connection for an ears, nose, and throat condition. In
support, he submitted medical evidence from Jose L. Nieves Picon,
M.D., Miriam Rivera de Nieves, M.D., and an X-ray report from
Antonmattei Laboratories. He subsequently submitted additional
medical evidence from Dr. Nieves Picon and the CDT Policlinica
Familiar Factor. This appeal is before the Board from the veteran's
unsuccessful attempt to reopen his claim, before the RO, for
entitlement to service connection for sinusitis, claimed as an
ears, nose, and throat disability.

The first item for additional consideration is a note from Dr.
Nieves Picon dated in November 1993, which indicates that the
veteran had chronic sinusitis and presented with nasal
symptomatology and migraines. Although new, in that it was

- 4 -

not previously on file, this evidence is not probative as it does
not indicate a causal relationship between chronic sinusitis and
the veteran's active duty service nearly 40 years earlier.
Likewise, a note dated in December 1993 from Dr. Rivera de Nieves
indicates that she had treated the veteran from 1990 for diabetes,
chronic sinusitis, and anxiety. Although new, it is not material as
it does not relate the sinus pathology to service.

Also on file for consideration is an X-ray report of the paranasal
sinuses dated in November 1993. The radiology report indicates a
mild degree of mucoperiosteal thickening bilaterally at the
maxillary sinuses, suggestive of chronic inflammatory changes.
While new, this evidence essentially reveals the same symptoms for
which the veteran had been receiving treatment over a number of
years.

The next item to consider is a May 1992 note from Dr. Nieves Picon.
It is indicated that the veteran had been receiving treatment for
chronic sinusitis. A diagnosis of chronic maxillary sinusitis was
noted. Although new, this evidence is again not material as it does
not provide probative information concerning the etiology of the
veteran's chronic sinus disorder. The next item for consideration
is note from CDT Policlinica Familiar Factor in Arecibe, Puerto
Rico. It appears, from this barely legible note, that the veteran
had been treated at that facility from May 1984 to May 1996 for
chronic sinusitis. As before, this evidence does not relate sinus
pathology to service.

The Board has also considered the various written statements
provided by the veteran. Although his statements are deemed
truthful and probative of symptomatology, they are not competent or
credible evidence of a diagnosis, date of onset, or medical
causation of a disability. See Grottveit v. Brown, 5 Vet. App. 9 1,
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992);
Miller v. Derwinski, 2 Vet. App. 578, 580 (1992). His assertions as
to such relationship are not deemed to be competent in light of the
other objective evidence of record showing no medical nexus between
a single in-service occurrence of acute sinusitis and his current
chronic sinus disability. He lacks the medical expertise to offer
an opinion as to the existence of medical causation of any current
disability. Id. In the

- 5 -

absence of competent, credible evidence of a medical nexus, the
claim for entitlement to service connection for a sinusitis,
claimed as an ears, nose, and throat disability, cannot be
reopened.

In conclusion, in the absence of competent, credible evidence of a
medical nexus, and, as none of the evidence discussed above is both
new and material, the claim for entitlement to service connection
for a sinus disorder is not reopened. 38 U.S.C.A. 5108 (West 1991
& Supp. 1998); 38 C.F.R. 3.156 (1998). No further adjudication of
this claim is warranted. See Kehoskie v. Derwinski, 2 Vet. App. 31
(1991).

ORDER

New and material evidence having not been submitted, the claim for
entitlement to service connection for sinusitis, claimed as an
ears, nose, and throat disability, is not reopened and the benefits
sought are denied.

MICHAEL D. LYON 
Member, Board of Veterans' Appeals

6 -

